                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

___________________________________________
                                           )
FRANK NOLET,                               )
                                           )
            Plaintiff,                     )
                                           )                         Civil Action No.
            v.                             )                         15-11499-FDS
                                           )
DR. CATHERINA ARMSTRONG, et al.,           )
                                           )
            Defendants.                    )
___________________________________________)

      ORDER CLARIFYING DISMISSAL OF DEFENDANTS NASUTI AND ROZA

SAYLOR, J.

       On August 15, 2018, defendants Shawna Nasuti and Linda Roza moved to dismiss the

negligence claim for failure to pass the medical malpractice tribunal. Finding pro se plaintiff

failed to post a $6,000 bond within thirty days of the tribunal’s finding, as required by Mass.

Gen. Laws ch. 231 § 60B, the Court granted the motion on August 16, 2018. To clarify, the

August 16, 2018 order dismissed only the negligence claim against defendants Nasuti and Roza,

not the deliberate indifference claim brought under 42 U.S.C. § 1983.

So Ordered.


                                                             /s/ F. Dennis Saylor
                                                             F. Dennis Saylor, IV
Dated: December 7, 2018                                      United States District Judge
